Title: Report on the Petition of William Stearns, [27 February 1794]
From: Treasury Department,Hamilton, Alexander
To: Speaker of the House of Representatives



[Philadelphia, February 27, 1794Communicated on March 3, 1794]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury to whom was referred by the House of Representatives, the Petition of William Stearns thereupon respectfully reports as follows—

The Petitioner in Capacity of Administrator of the Estate of Peleg Stearns deceased, claims compensation for certain property stated to have been taken by and applied to the use of the Continental Army at Charlestown in the State of Massachusetts in the year 1775.
It appears by the petitioner’s own Shewing that the Claim was brought before the Commissioner of the United States appointed pursuant to a resolution of Congress of the 3d. of June 1784 and was adjusted by him on such principles as he deemed right, according to which Compensation was made. Reasons of conclusive force dissuade from unsettling the proceedings of the Commissioners who acted under that resolution. There would be no end to the applications for revision, and in most Cases no Satisfactory criterion by which to distinguish those intitled to relief from those of a Contrary Character.
A Report of the Secretary of the 19th. of November 1792 on the Petition of Joseph Beale and others, suggests several cogent Considerations which are applicable to the Case and operate against the prayer of the Petitioner.
All which is humbly submitted.

Alexander HamiltonSecy. of the Treasury.
Treasury Department February 27th. 1794.

